Exhibit 10.26.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of December 31, 2008, by and between Sprint Nextel Corporation,
a Kansas corporation (the “Company”), and Robert L. Johnson (the “Executive”)
and amends and restates the Employment Agreement (the “Original Employment
Agreement”), originally entered into as of April 1, 2004 (the “Effective Date”),
by and between Nextel Communications, Inc., a Delaware corporation, and a
subsidiary of the Company, and the Executive (the Company and the Executive,
collectively, the “Parties,” and each, a “Party”). Certain capitalized terms are
defined in Section 30.

WITNESSETH:

WHEREAS, the Executive serves the Company as its Chief Service Officer;

WHEREAS, the Executive and Nextel Communications, Inc. are parties to a Nextel
Confidentiality Agreement dated November 15, 1998 (the “Confidentiality
Agreement”); and

WHEREAS, the Executive and the Company desire to amend and restate the Original
Employment Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby amend and restate the Original Employment Agreement as follows:

1. Employment.

(a) The Company will continue to employ the Executive and the Executive will
continue to be employed by the Company upon the terms and conditions set forth
herein.

(b) The employment relationship between the Company and the Executive shall be
governed by the general employment policies and practices of the Company,
including without limitation, those relating to the Company’s Code of Corporate
Conduct, confidential information and avoidance of conflicts, except that when
the terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or practices, this Agreement shall control.

2. Term. Subject to termination under Section 9, the Executive’s employment
shall be for an initial term of thirty-six (36) months commencing on the
Effective Date and shall continue through the third anniversary of the Effective
Date (the “Employment Term”); provided, however, that at the end of the initial
Employment Term and on each succeeding anniversary of the Effective Date, the
Employment Term will be automatically extended by an additional twelve
(12) months, unless, not less than twelve (12) months prior to the end of the
initial Employment Term or any such succeeding anniversary date either the
Executive or the Company has given the other written notice of nonrenewal.



--------------------------------------------------------------------------------

3. Position and Duties of the Executive.

(a) The Executive serves as the Senior Vice President, National Field Operations
of the Company, and agrees to serve as an officer and/or agrees to be an
employee of any Subsidiary as may be requested from time to time by the Board of
Directors of the Company (the “Board”), any committee or person delegated by the
Board or the Chief Executive Officer of the Company (the “Chief Executive
Officer”). In such capacity, the Executive shall report directly to the Chief
Executive Officer or the Chief Operating Officer of the Company. The Executive
shall perform such duties as may be delineated in the By-laws of the Company,
and such other duties commensurate with the Executive’s title and position, as
may be assigned to the Executive from time to time by the Chief Executive
Officer or such other officer of the Company as may be designated by the Chief
Executive Officer. For purposes of this Agreement, “Subsidiary” shall mean any
entity, corporation, partnership (general or limited), limited liability
company, entity, firm, business organization, enterprise, association or joint
venture in which the Company directly or indirectly controls ten percent
(10%) or more of the voting interest. Notwithstanding the foregoing, for
purposes of the first sentence of this Section 3(a), “Subsidiary” shall mean any
affiliate with which the Company would be considered a single employer as
described in the definition of Separation from Service.

(b) Throughout the Employment Term, the Executive shall, except as may from time
to time be otherwise agreed in writing by the Company and during reasonable
vacations as set forth in Section 7 hereof and authorized leave, devote his best
efforts, full attention and energies during his normal working time to the
business of the Company, any duties as may be delineated in the Company’s
By-laws for the Executive’s position and title and such other related duties and
responsibilities as may from time to time be reasonably prescribed by the Board,
any committee or person delegated by the Board, or the Chief Executive Officer,
in each case, within the framework of the Company’s policies and objectives.

(c) Throughout the Employment Term, and provided that such activities do not
contravene the provisions of Section 3(a) or Sections 10, 11, 12 and 13 hereof
and provided further the Executive does not engage in any other substantial
business activity for gain, profit or other pecuniary advantage which materially
interferes with the performance of his duties hereunder, the Executive may
participate in any governmental, educational, charitable or other community
affairs and serve as a member of the governing board of any such organization or
of up to three (3) private or public for profit companies, subject in each case
to the prior approval of the Chief Executive Officer. The Executive may retain
all fees and other compensation from any such service, and the Company shall not
reduce his compensation by the amount of such fees.

4. Compensation.

(a) Base Salary. During the Employment Term the Company shall pay to the
Executive a base salary of not less than his base salary as of the Effective
Date (the “Base Salary”), payable at the times and in the manner consistent with
the Company’s general policies regarding compensation of senior executive
employees. The Base Salary will be reviewed not less than annually by the Chief
Executive Officer and may be increased (but not decreased) in the Chief
Executive Officer’s sole discretion. The Executive’s position shall be
classified as pay grade EX3 or better (as adjusted for any changes to the
Company’s system of classifying employees by salary grade level implemented
subsequent to the Effective Date).

 

Johnson Employment Agreement    2   



--------------------------------------------------------------------------------

(b) Incentive Compensation.

(i) The Executive will continue to be eligible to participate in any short-term
and long-term incentive compensation plans, annual bonus plans and such other
management incentive programs or arrangements of the Company approved by the
Board that are generally available to the Company’s senior executives,
including, but not limited to, the STIP and the LTSIP. Incentive compensation
shall be paid in accordance with the terms and conditions of the applicable
plans, programs and arrangements.

(ii) Annual Performance Bonus. During the Employment Term, the Executive shall
continue to be entitled to participate in the STIP, with such opportunities as
may be determined by the Chief Executive Officer (“Target Bonuses”); provided,
however, that effective for the bonus year ending December 31, 2004 the
Executive participated in the STIP at a Target Bonus opportunity of 50% of his
Base Salary and was entitled to receive full payment of any award under the
STIP, determined pursuant to the STIP (a “Bonus Award”).

(iii) Long-Term Performance Bonus. During the Employment Term, the Executive
shall continue to be entitled to participate in the LTPP with such
opportunities, if any, as may be determined by the Chief Executive Officer
(“LTPP Target Award Opportunities”).

(iv) Incentive bonuses, if earned, shall be paid when incentive compensation is
customarily paid to the Company’s senior executives in accordance with the terms
of the applicable plans, programs or arrangements.

(v) Pursuant to the Company’s applicable incentive or bonus plans as in effect
from time to time, the Executive’s incentive compensation during the term of
this Agreement may be determined according to criteria intended to qualify under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

(c) Equity Compensation. The Executive shall continue to be eligible to
participate in such equity incentive compensation plans and programs as the
Company generally provides to its senior executives, including, but not limited
to, the LTSIP.

(i) Options. During the Employment Term, the Compensation Committee of the Board
(the “Compensation Committee”) may, in its sole discretion, grant stock options
to the Executive, which would be subject to the terms of the respective option
agreements evidencing such grants.

(ii) Deferred Shares. The Compensation Committee awarded to the Executive 90,000
Deferred Shares (as such term is defined in the Incentive Equity Plan) of common
stock of the Company, par value $.001 per share (“Common

 

Johnson Employment Agreement    3   



--------------------------------------------------------------------------------

Stock”), (the “Deferred Shares Award”) in three (3) tranches as follows: 30,000
Deferred Shares as of the Effective Date (the “Tranche 1 Shares”), 30,000
Deferred Shares as of the date of a Compensation Committee meeting in February
2005 (the “Tranche 2 Shares”) and 30,000 Deferred Shares immediately upon the
Change of Control (as defined in the Incentive Equity Plan) of Nextel
Communications, Inc. that occurred in 2005 (the “Tranche 3 Shares”). Subject to
the terms and conditions of the Deferred Shares Award agreement evidencing each
such Tranche, one-third ( 1/3) of the Tranche 1 Shares vested and became
nonforfeitable on the first anniversary of the Effective Date, and the remaining
two thirds of the Tranche 1 Shares and the remaining tranches of the Deferred
Shares Award immediately vested and became nonforfeitable upon the
aforementioned Change of Control.

5. Benefits.

(a) During the Employment Term, the Company shall make available to the
Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and his eligible dependents in
(i) Company-sponsored group health, major medical, pension and profit sharing,
401(k) and employee welfare benefit plans, programs and arrangements (the
“Employee Plans”) and such other usual and customary benefits in which senior
executives of the Company participate from time to time, and (ii) such fringe
benefits and perquisites as may be made available to senior executives of the
Company as a group, including but not limited to, long-term disability
insurance, life insurance coverage and the CIC Severance Plan.

(b) The Executive acknowledges that the Company may change its benefit programs
from time to time, which may result in certain benefit programs being amended or
terminated for its senior executives generally.

6. Expenses. The Company shall pay or reimburse the Executive for reasonable and
necessary business expenses incurred by the Executive in connection with his
duties on behalf of the Company in accordance with the Company’s Enterprise
Financial Services Employee Travel and Expense Policy, as may be amended from
time to time, or any successor policy, plan, program or arrangement thereto and
any other of its expense policies applicable to senior executives of the
Company, following submission by the Executive of reimbursement expense forms in
a form consistent with such expense policies.

7. Vacation. In addition to such holidays, sick leave, personal leave and other
paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive shall be entitled to twenty (20) days of
vacation per 12-month period and subject to the terms and conditions of the
Company’s vacation policy applicable to senior executives. The duration of such
vacations and the time or times when they shall be taken will be determined by
the Executive in consultation with the Company.

8. Place of Performance. In connection with his employment by the Company, the
Executive shall be based at the principal executive offices of the Company in
the vicinity of Overland Park, Kansas, except for travel reasonably required for
Company business. If the

 

Johnson Employment Agreement    4   



--------------------------------------------------------------------------------

Company relocates his place of work more than 30 miles, the Executive shall
relocate to a residence within 30 miles of such relocated executive offices,
subject, however, to reimbursement of the Executive’s relocation expenses in
accordance with the Company’s relocation policy applicable to senior executives.

9. Termination.

(a) Termination by the Company for Cause or Resignation by the Executive Without
Good Reason. If, prior to the expiration of the Employment Term, the Executive’s
employment is terminated by the Company for Cause, as defined in Section 9(d),
or if the Executive resigns from his employment hereunder without Good Reason,
as defined in Section 9(f), the Executive shall not be eligible to receive Base
Salary or to participate in any Employee Plans with respect to future periods
after the date of such termination or resignation except for the right to
receive vested benefits under any Employee Plan in accordance with the terms of
such Employee Plan.

(b) Termination by the Company Without Cause or Resignation by the Executive for
Good Reason. If, prior to the expiration of the Employment Term, the Executive’s
employment is terminated by the Company without Cause or the Executive
terminates his employment hereunder for Good Reason and such termination
constitutes a Separation from Service, the Executive shall be entitled to
receive from the Company: (1) the Executive’s accrued, but unpaid, Base Salary
through the date of termination of employment, payable in accordance with the
Company’s normal payroll practices, and (2) conditioned upon the Executive
executing a Release within the Release Consideration Period and delivering it to
the Company with the Release Revocation Period expired without revocation,
notwithstanding any provision in the terms of any incentive compensation plan or
agreement to the contrary, in full satisfaction of the Executive’s rights and
any benefits the Executive might be entitled to under the Separation Plan and
this Agreement, unless otherwise specified herein, the Executive shall be
entitled to:

(i) periodic payments equal to his Base Salary in effect prior to termination of
employment, which payments shall be paid in equal installments on the regular
payroll dates under the Company’s payroll practices applicable to the Executive
on the date of this Agreement for the greater of the remainder of the Employment
Term or twenty-four (24) months (the “Severance Period”) following the
Separation from Service, except that (A) if the Release Consideration and
Revocation Period ends on or after December 15th of the calendar year of the
Executive’s Separation from Service, such installments that are otherwise
payable in the calendar year of the Executive’s Separation from Service shall be
paid in a lump sum on the first business day of the following calendar year or
(B) if the Executive is a Specified Employee, with respect to any amount payable
by reason of the Separation from Service that constitutes deferred compensation
within the meaning of Section 409A of the Code, such installments shall not
commence until after the end of the six continuous month period following the
date of the Executive’s Separation from Service, in which case, the Executive
shall be paid a lump-sum cash payment equal to the aggregate amount of missed
installments during such period on the first day of the seventh month following
the date of the Executive’s Separation from Service;

 

Johnson Employment Agreement    5   



--------------------------------------------------------------------------------

(ii) continue participation in the Company’s health care, life and long-term
disability plans, substantially on the same basis that the Executive
participated in such health care, life and long-term disability plans prior to
the termination of his employment for the Severance Period; provided, however,
that benefits otherwise receivable by the Executive pursuant to this
Section 9(b)(ii) shall be applied against the maximum period of continuation
coverage provided under Section 4980B of the Code;

(iii) (A) receive full payment of the Bonus Award for the Company’s current
fiscal year during which his termination of employment occurs, (B) receive full
payment of the Bonus Award for the next fiscal year following the fiscal year
during which his termination of employment occurs and (C) receive payment of a
pro rata portion of the Bonus Award for the second year following the fiscal
year during which the Executive’s employment terminates (such pro rata formula
shall be determined based on the number of months of service provided by the
Executive during the fiscal year during which his termination of employment
occurs), in each case at the greater of the annual Target Bonus or actual
performance for such fiscal year in accordance with the then existing terms of
such cash incentive compensation, which shall not be payable until the
Compensation Committee has determined that any incentive targets have been
achieved and the subsequent designated payout date has arrived, and each such
payment shall be payable in accordance with the provisions of the STIP in the
calendar year in which the Bonus Award is determined, and in all events, not
later than December 31st of the year in which each such award is determined;

(iv) receive either (A) a pro rata portion of any LTPP Target Award Opportunity
to which he would otherwise be entitled for the LTPP performance period during
which his termination of employment occurs (but not for any later years) if such
termination occurs during the first year of the two-year LTPP performance period
or (B) full payment of any LTPP Target Award Opportunity to which he would
otherwise be entitled for the LTPP performance period during which his
termination of employment occurs (but not for any later years) if such
termination occurs during the second year of the two-year LTPP performance
period, in each case, in accordance with the then existing terms of the LTPP,
which shall not be payable until the Compensation Committee has determined that
any incentive targets have been achieved and the subsequent designated payout
date has arrived, and each such payment shall be payable in accordance with the
LTPP in the calendar year in which the payment is determined, and in all events,
not later than December 31st of the year in which each such award is determined;

(v) accelerated vesting of any unvested deferred shares, restricted shares and
stock options granted to the Executive which have not otherwise vested and any
vested stock options shall remain outstanding and exercisable for twelve
(12) months following the Executive’s termination of employment; and

 

Johnson Employment Agreement    6   



--------------------------------------------------------------------------------

(vi) receive outplacement services by a firm selected by the Company at its
expense in an amount not to exceed the lesser of $50,000 or 10% of the
Executive’s Base Salary, and the Company will not provide for cash in lieu of
this benefit; provided, however, that all such outplacement services must be
completed, and all payments by the Company must be made, by December 31st of the
second calendar year following the calendar year in which the Executive’s
Separation from Service occurs.

Notwithstanding the foregoing, if the Executive terminates his employment for
Good Reason due to the relocation of the Executive’s principal place of work, as
set forth in Section 9(f)(iii) and such termination constitutes a Separation
from Service, in lieu of payments and benefits set forth under Section 9(b)(i),
(ii), (iii), (iv), (v) and (vi), the Executive shall be entitled to receive
(A) the compensation and benefits provided under Sections 9(b)(i), (ii) and
(iii) for a maximum period of twelve (12) months and under Section 9(b)(v), as
provided in such provision and (B) a pro rata portion of the Executive’s LTPP
Target Award Opportunity, if any, for the Company’s fiscal year during which the
Executive’s termination occurs (but not for any later years) payable in
accordance with the then existing terms of such cash incentive compensation,
which shall not be payable until the Compensation Committee has determined that
any incentive targets have been achieved and the subsequent designated payout
has arrived, and each such payment shall be payable in accordance with the LTPP
in the calendar year in which the payment is determined, and in all events, not
later than December 31st of the year in which each such award is determined.

Notwithstanding anything in this Section 9(b) to the contrary, to the extent the
Executive has not executed the Release within the Release Consideration Period
and delivered it to the Company, or has revoked the executed Release within the
Release Revocation Period, as determined at the end of such Release Revocation
Period, the Executive will forfeit any right to receive the payments and
benefits specified in this Section 9(b) (other than any accrued but unpaid
payments and benefits through the date of termination of employment).

(c) Termination by Death or Disability. If the Executive dies or becomes
Disabled, as defined in Section 9(e), prior to the expiration of the Employment
Term, the Executive’s employment will terminate, and the Executive, or in the
case of death, the Executive’s beneficiary, or if none, the Executive’s estate,
shall be entitled to:

(i) in the event of the Executive’s death, receive an amount equal to twelve
(12) months Base Salary payable in a lump on the date of the Executive’s death;
in the case of Disability, provided that such termination constitutes a
Separation from Service, receive from the Company periodic payments equal to his
Base Salary in effect prior to the termination of his employment, which payments
shall be paid to the Executive in equal installments on the regular payroll
dates under the Company’s payroll practices applicable to the Executive on the
date of this Agreement for 12 months commencing on the Separation from Service
date; provided, however, that in the event that the Executive is a Specified

 

Johnson Employment Agreement    7   



--------------------------------------------------------------------------------

Employee, with respect to any amount payable by reason of the Separation from
Service that constitutes deferred compensation within the meaning of
Section 409A of the Code, such installments shall commence the earlier to occur
of (A) the first business day of the seventh month following the date of the
Executive’s Separation from Service or (B) death, except that on the first day
of the seventh month following the date of the Executive’s Separation from
Service (or the Executive’s death, if earlier), the Executive shall be paid a
lump-sum cash payment equal to the aggregate amount of any such payments that
constitutes deferred compensation within the meaning of Section 409A of the Code
that the Executive would have been entitled to receive during the applicable
period following the Executive’s Separation from Service;

(ii) in the case of Disability, continue participation in any health care and
life plans for a period of twelve (12) months or in the event of the Executive’s
death, receive any health care benefits under the terms of the Employee Plans;
and

(iii) receive a pro rata portion of the Executive’s Bonus Award and LTPP Target
Award Opportunity, if any, for the Company’s fiscal year during which the
Executive’s death or Disability occurs (but not for any later years) payable in
accordance with the then existing terms of such cash incentive compensation,
which shall not be payable until the Compensation Committee has determined that
any incentive targets have been achieved and the subsequent designated payout
has arrived, and each such payment shall be payable in accordance with the LTPP
or the STIP, as applicable, in the calendar year in which such payments, as
applicable, are determined, and in all events, not later than December 31st of
the year in which each such award is determined; and

(iv) accelerated vesting of any unvested deferred shares, restricted shares and
stock options, and payment thereof on the date of, and exercise of any
unexercised vested stock options for a period of twelve (12) months following,
Separation from Service due to the Executive’s death or Disability;

provided, however, if the Executive also becomes entitled to receive benefits
under a long-term disability plan (“LTD Plan”) now or hereafter paid for by the
Company, then the Executive’s disability benefits under Section 9(c)(i)
(calculated on a monthly basis) shall be reduced by the amount of the benefits
paid under such LTD Plan.

(d) Cause. For purposes of this Agreement, “Cause” shall mean:

(i) any act or omission constituting a material breach by the Executive of any
provisions of this Agreement or the willful failure by the Executive to perform
his duties hereunder (other than any such failure resulting from the Executive’s
Disability), after demand for performance is delivered by the Company that
identifies the manner in which the Company believes the Executive has not
performed his duties, if, within thirty (30) days of such demand, the Executive
fails to cure any such failure capable of being cured;

 

Johnson Employment Agreement    8   



--------------------------------------------------------------------------------

(ii) any intentional act or misconduct materially injurious to the Company or
any Subsidiary, financial or otherwise, or the misappropriation, fraud,
embezzlement or conversion by the Executive of the Company’s or any of its
Subsidiary’s property in connection with the Executive’s duties or in the course
of the Executive’s employment with the Company;

(iii) the conviction or plea of no contest of the Executive for any felony or
the indictment of the Executive for any felony involving fraud, moral turpitude,
embezzlement or theft in connection with the Executive’s duties or in the course
of the Executive’s employment with the Company;

(iv) the commission of any intentional or knowing violation of any antifraud
provision of the federal or state securities laws or the Board reasonably
believes that the Executive has committed any of the acts referred to in this
Section 9(d)(iv);

(v) there is a final, non-appealable order in a proceeding before a court of
competent jurisdiction or a final order in an administrative proceeding finding
that the Executive committed any willful misconduct or criminal activity
(excluding traffic violations or other minor offenses) which commission is
materially inimical to the interests of the Company or any Subsidiary, whether
for his personal benefit or in connection with his duties for the Company or any
Subsidiary;

(vi) current alcohol or prescription drug abuse affecting work performance;

(vii) current illegal use of drugs; or

(viii) violation of the Company’s Code of Corporate Conduct.

For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.

(e) Disability. For purposes of this Agreement, “Disability” or “Disabled” shall
mean:

(i) the Executive’s incapacity due to physical or mental illness to
substantially perform his duties and the essential functions of his position,
with or without reasonable accommodation, on a full-time basis for at least six
(6) months in any 12-month period as determined by the Board in its reasonable
discretion, and within thirty (30) days after a notice of termination is
thereafter given by the Company, the Executive shall not have returned to the
full-time performance of the Executive’s duties; or

 

Johnson Employment Agreement    9   



--------------------------------------------------------------------------------

(ii) the Executive becomes eligible to receive benefits under the Company’s LTD
Plan;

provided, however, if the Executive shall not agree with a determination to
terminate his employment because of Disability, the question of the Executive’s
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive. The costs of such qualified medical
doctor shall be paid for by the Company.

(f) Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

(i) the Company’s material breach of this Agreement (after failure to cure in
thirty (30) days);

(ii) a reduction in the Executive’s Base Salary or Target Bonus opportunity, as
set forth in Section 4(b)(ii) (that is not in either case agreed to by the
Executive) as compared to the corresponding circumstances in place on the
Effective Date; or

(iii) relocation of the Executive’s principal place of work more than thirty
(30) miles without the Executive’s consent.

(g) No Mitigation Obligation. The Executive will not be required to mitigate the
amount of any payment made pursuant to Section 9 of this Agreement by seeking
other employment or otherwise. Except as otherwise provided by applicable law,
the Executive’s coverage under the Company’s welfare benefit plans will
terminate when the Executive becomes eligible for coverage under any employee
benefit plan made available by another employer and covering the same type of
benefits. The Executive shall notify the Company within thirty (30) days after
becoming eligible for coverage of any such benefits.

(h) Forfeiture. Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder shall be forfeited to the
extent of any amounts payable after any breach of Section 10, 11, 12, 13 or 15
by the Executive.

10. Confidential Information; Statements to Third Parties.

(a) During the Employment Term and on a permanent basis upon and following
termination of the Executive’s employment, the Executive acknowledges that:

(i) all information, whether reduced to writing (or in a form from which
information can be obtained, translated, or derived into reasonably usable form)
or maintained in the mind or memory of the Executive and whether compiled or
created by the Company, any of its Subsidiaries or any affiliates of the Company
or its Subsidiaries (collectively, the “Company Group”), which derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from the disclosure or use
of such information, of a proprietary, private, secret or confidential nature
concerning the Company Group’s business, business

 

Johnson Employment Agreement    10   



--------------------------------------------------------------------------------

relationships or financial affairs (collectively, “Proprietary Information”)
shall be the exclusive property of the Company Group, and by way of
illustration, but not limitation, shall include inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
sales strategies, plans, research data, clinical data, financial data, personnel
data, computer programs, customer and supplier lists, trade marks, service
marks, copyrights (whether registered or unregistered), artwork, and contacts at
or knowledge of customers or prospective customers of the Company Group; and

(ii) the Proprietary Information of the Company Group gained by the Executive
during the Executive’s association with the Company Group was or will be
developed by and/or for the Company Group through substantial expenditure of
time, effort and money and constitutes valuable and unique property of the
Company Group and that reasonable efforts have been put forth by the Company
Group to maintain the secrecy of its Proprietary Information, that such
Proprietary Information is and will remain the sole property of the Company
Group, and that any retention or use by the Executive of Proprietary Information
after the termination of the Executive’s services for the Company Group will
constitute a misappropriation of the Company Group’s Proprietary Information.

(b) The Executive further acknowledges and agrees that he will take all
affirmative steps reasonably necessary or required by the Company to protect the
Proprietary Information from inappropriate disclosure during and after his
employment with the Company.

(c) The Executive further agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic, or other tangible material containing
or constituting Proprietary Information, whether created by the Executive or
others, which shall come into his custody or possession, regardless of medium,
shall be and are the exclusive property of the Company to be used by him only in
the performance of his duties for the Company. All such materials or copies
thereof and all tangible things and other property of the Company Group in the
Executive’s custody or possession shall be delivered to the Company (to the
extent the Executive has not already returned) in good condition, on or before
five (5) business days subsequent to the earlier of: (i) a request by the
Company or (ii) the Executive’s termination of employment for any reason or
Cause, including for nonrenewal of this Agreement, Disability, termination by
the Company or termination by the Executive. After such delivery, the Executive
shall not retain any such materials or portions or copies thereof or any such
tangible things and other property and shall execute any statements or
affirmations of compliance under oath that the Company may require.

(d) The Executive further agrees that his obligation not to disclose or to use
information and materials of the types set forth in Sections 10(a), 10(b) and
10(c) above, and his obligation to return materials and tangible property, set
forth in Section 10(c) above, also extends to such types of information,
materials and tangible property of customers of the Company Group, consultants
for the Company Group, suppliers to the Company Group, or other third parties
who may have disclosed or entrusted the same to the Company Group or to the
Executive.

 

Johnson Employment Agreement    11   



--------------------------------------------------------------------------------

(e) The Executive further acknowledges and agrees that he will continue to keep
in strict confidence, and will not, directly or indirectly, at any time,
disclose, furnish, disseminate, make available, use or suffer to be used in any
manner any Proprietary Information of the Company Group without limitation as to
when or how the Executive may have acquired such Proprietary Information and
that he will not disclose any Proprietary Information to any person or entity
other than appropriate employees of the Company or use the same for any purposes
(other than in the performance of his duties as an employee of the Company)
without written approval of the Board, either during or after his employment
with the Company.

(f) Further the Executive acknowledges that his obligation of confidentiality
will survive, regardless of any other breach of this Agreement or any other
agreement, by any party hereto, until and unless such Proprietary Information of
the Company Group has become, through no fault of the Executive, generally known
to the public. In the event that the Executive is required by law, regulation,
or court order to disclose any of the Company Group’s Proprietary Information,
the Executive will promptly notify the Company prior to making any such
disclosure to facilitate the Company seeking a protective order or other
appropriate remedy from the proper authority. The Executive further agrees to
cooperate with the Company in seeking such order or other remedy and that, if
the Company is not successful in precluding the requesting legal body from
requiring the disclosure of the Proprietary Information, the Executive will
furnish only that portion of the Proprietary Information that is legally
required, and the Executive will exercise all legal efforts to obtain reliable
assurances that confidential treatment will be accorded to the Proprietary
Information.

(g) The Executive’s obligations under this Section 10 are in addition to, and
not in limitation or preemption of, all other obligations of confidentiality
which the Executive may have to the Company under the Company’s policies,
general legal or equitable principles or statutes and which will remain in full
force and effect following the termination of the Executive’s employment.

(h) During the Employment Term and following his termination of employment:

(i) the Executive shall not, directly or indirectly, make or cause to be made
any statements to any third parties criticizing or disparaging the Company Group
or commenting on the character or business reputation of the Company Group. The
Executive further hereby agrees that, without the prior written consent of the
Board, unless otherwise required by law, the Executive shall not (A) publicly
comment in a manner adverse to the Company Group concerning the status, plans or
prospects of the business of the Company Group or (B) publicly comment in a
manner adverse to the Company Group concerning the status, plans or prospects of
any existing, threatened or potential claims or litigation involving the Company
Group; and

(ii) the Company shall comply with its policies regarding public statements with
respect to the Executive;

 

Johnson Employment Agreement    12   



--------------------------------------------------------------------------------

provided, however, that nothing herein shall be interpreted to preclude honest
and good faith reporting by the Executive to appropriate Company or legal
enforcement authorities.

(i) The Executive acknowledges and agrees that a violation of the foregoing
provisions of this Section 10 that results in material detriment to the Company
Group would cause irreparable harm to the Company Group, and that the Company’s
remedy at law for any such violation would be inadequate. In recognition of the
foregoing, the Executive agrees that, in addition to any other relief afforded
by law or this Agreement, including damages sustained by a breach of this
Agreement and any forfeitures under Section 9(h), and without the necessity or
proof of actual damages, the Company shall have the right to enforce this
Agreement by specific remedies, which shall include, among other things,
temporary and permanent injunctions, it being the understanding of the
undersigned parties hereto that damages, the forfeitures described above and
injunctions shall all be proper modes of relief and are not to be considered as
alternative remedies.

11. Non-Competition. In consideration of the Company entering into this
Agreement, and in particular, the awards of Deferred Shares under
Section 4(c)(ii), for a period commencing on the Effective Date and for a period
ending twenty-four (24) months after the Executive’s termination of employment
for any reason or Cause, including for nonrenewal of this Agreement, Disability,
termination by the Company or termination by the Executive:

(a) the Executive hereby covenants and agrees that he shall not, directly or
indirectly, individually or on behalf of any other person or entity do or suffer
any of the following, engage or be interested in (whether as owner, stockholder,
investor, partner, lender, consultant, employee, agent, director or otherwise)
in any business, activity or enterprise which is then competing with or planning
to compete with the business of any division or operation of the Company Group
within any United States territory or state in which the Company Group is
conducting the business of providing wireless local area network (e.g., “802.11”
or “Wi-Fi” wireless services) or any other business authorized by the Federal
Communications Commission (“FCC”) to provide “commercial mobile radio service”
as that term is defined by the FCC (47 C.F.R. § 20.3), (the “Territory”),
provided, however, that the Executive’s ownership of less than one percent
(1%) of any class of stock in a publicly traded corporation shall not be deemed
a breach of this Section 11; and;

(b) the Executive acknowledges that due to his unique and special contributions
to the Company Group in his position as specified in Section 3, he will be privy
to and/or responsible for Proprietary Information generated by the Company
Group, so that his employment in any capacity for a competing business will
create an unreasonable and real risk of disclosure, inevitable or otherwise, of
Proprietary Information. The Executive further acknowledges that due to his
talents, skills and experience, the restrictions contained herein are reasonable
and will not deprive him of his ability to obtain commensurate employment or
work in a non-competing business activity or enterprise, and will not impose an
undue hardship on him.

12. Non-Solicitation. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and for a period ending
twenty-four (24) months after the Executive’s termination of employment for any
reason or Cause, including for

 

Johnson Employment Agreement    13   



--------------------------------------------------------------------------------

nonrenewal of this Agreement, Disability, termination by the Company or
termination by the Executive, the Executive hereby covenants and agrees that he
shall not, directly or indirectly, individually or on behalf of any other person
or entity do or suffer any of the following:

(a) hire or employ or assist in hiring or employing any person who has been an
employee, representative or agent of any member of the Company Group at any time
during the Executive’s employment or solicit, aid, induce or attempt to solicit,
aid, induce or persuade, directly or indirectly, such person to leave his or her
employment with any member of the Company Group to accept employment with any
other person or entity;

(b) directly or indirectly induce any person who is an employee, officer or
agent of the Company Group, or any of its affiliated, related or subsidiary
entities to terminate such relationship; or

(c) solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the one hundred and eighty
(180) day period prior to termination of the Executive’s employment, within the
Territory for purposes of business which is competitive to the Company Group.

(d) For purposes of this Section 12, the term “solicit or persuade” includes,
but is not limited to, (i) initiating communications with an employee of the
Company Group relating to possible employment, (ii) offering bonuses or
additional compensation to encourage an employee of the Company Group to
terminate his or her employment, and (iii) referring employees of the Company
Group to personnel or agents employed by competitors, suppliers or customers of
the Company Group.

13. Developments.

(a) The Executive acknowledges and agrees that he will make full and prompt
disclosure to the Company of all inventions, improvements, discoveries, methods,
developments, software, mask works, and works of authorship, whether patentable
or copyrightable or not, (i) which relate to the Company’s business and have
heretofore been created, made, conceived or reduced to practice by the Executive
or under his direction or jointly with others, and not assigned to prior
employers, or (ii) which have utility in or relate to the Company’s business and
are created, made, conceived or reduced to practice by the Executive or under
his direction or jointly with others during his employment with the Company,
whether or not during normal working hours or on the premises of the Company
(all of the foregoing of which are collectively referred to in this Agreement as
“Developments”).

(b) The Executive further agrees to assign and does hereby assign to the Company
(or any person or entity designated by the Company) all of the Executive’s
rights, title and interest worldwide in and to all Developments and all related
patents, patent applications, copyrights and copyright applications, and any
other applications for registration of a proprietary right. However, this
Section 13(b) shall not apply to Developments that the Executive developed
entirely on his own time without using the Company’s equipment, supplies,
facilities, or trade secret information and that does not, at the time of
conception or reduction to practice, have utility in or relate to the Company’s
business, or actual or demonstrably anticipated research or

 

Johnson Employment Agreement    14   



--------------------------------------------------------------------------------

development. The Executive understands that, to the extent this Agreement shall
be construed in accordance with the laws of any state or country which precludes
a requirement in an employee agreement to assign certain classes of inventions
made by an employee, this Section 13(b) shall be interpreted not to apply to any
invention which a court rules or the Company agrees falls within such classes.

(c) The Executive further agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments; provided, however, that the Executive shall not be
required to incur or pay any costs or expenses in connection with the rendering
of such cooperation. The Executive will sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights, and powers of attorney, and
do all things that the Company may reasonably deem necessary or desirable in
order to protect its rights and interests in any Development.

(d) The Executive further acknowledges and agrees that if the Company is unable,
after reasonable effort, to secure the Executive’s signature on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the Executive’s agent and attorney-in-fact, and the Executive hereby
irrevocably designates and appoints each executive officer of the Company as his
agent and attorney-in-fact to execute any such papers on the Executive’s behalf,
and to take any and all actions as the Company may deem necessary or desirable
in order to protect its rights and interests in any Development, under the
conditions described in this sentence.

14. Remedies. The Executive and the Company agree that the covenants contained
in Sections 10, 11, 12 and 13 are reasonable under the circumstances, and
further agree that if in the opinion of any court of competent jurisdiction any
such covenant is not reasonable in any respect, such court will have the right,
power and authority to sever or modify any provision or provisions of such
covenants as to the court will appear not reasonable and to enforce the
remainder of the covenants as so amended. The Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of the
Executive’s obligations under Sections 10, 11, 12 and 13 would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law, in equity or under this Agreement, upon adequate proof of the
Executive’s violation of any such provision of this Agreement, the Company will
be entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage. Without limiting the applicability of this Section 14 or in any
way affecting the right of the Company to seek equitable remedies hereunder, in
the event that the Executive breaches any of the provisions of Sections 10, 11,
12 or 13 or engages in any activity that would constitute a breach save for the
Executive’s action being in a state where any of the provisions of Sections 10,
11, 12, 13 or this Section 14 is not enforceable as a matter of law, then the
Company’s obligation to pay any remaining severance compensation and benefits
that has not already been paid to Executive pursuant to Section 9 shall be
terminated and within ten (10) days of notice of such termination of payment,
the Executive shall return all severance compensation and the value of such
benefits, including the value of the Deferred Shares Award, or profits derived
or received from such benefits.

 

Johnson Employment Agreement    15   



--------------------------------------------------------------------------------

15. Continued Availability and Cooperation.

(a) In the event of termination of the Executive’s employment, the Executive
shall cooperate fully with the Company and with the Company’s counsel in
connection with any present and future actual or threatened litigation or
administrative proceeding involving the Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Executive’s employment by the Company. This cooperation by the Executive
will include, but not be limited to:

(i) making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;

(ii) if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefor as and to the extent that
the Company or the Company’s counsel reasonably requests;

(iii) refraining from impeding in any way the Company’s prosecution or defense
of such litigation or administrative proceeding; and

(iv) cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding.

(b) The Executive will be reimbursed by the Company for reasonable travel,
lodging, telephone and similar expenses, as well as reasonable attorneys’ fees
(if independent legal counsel is necessary), incurred in connection with any
cooperation, consultation and advice rendered under this Agreement after the
Executive’s termination of employment. The Executive shall not unreasonably
withhold the Executive’s availability for such cooperation, consultation and
advice.

16. Dispute Resolution.

(a) Any dispute between the parties under this Agreement will be resolved
(except as provided below) through informal arbitration by a single arbitrator
selected under the rules of the American Arbitration Association for arbitration
of employment disputes conducted in Fairfax County, Virginia. Each party will be
entitled to present evidence and argument to the arbitrator. The arbitrator will
have the right only to interpret and apply the provisions of this Agreement and
may not change any of its provisions, except as expressly provided in Section 23
and only in the event the Company has not brought an action in a court of
competent jurisdiction to enforce the covenants in Sections 10, 11, 12 or 13.
The arbitrator will permit reasonable pre-hearing discovery of facts, to the
extent necessary to establish a claim or a defense to a claim, subject to
supervision by the arbitrator. The determination of the arbitrator will be
conclusive and binding upon the parties and judgment upon the same may be
entered in any court having jurisdiction thereof. The arbitrator will give
written notice to the parties stating the arbitrator’s determination, and will
furnish to each party a signed copy of such determination. The expenses

 

Johnson Employment Agreement    16   



--------------------------------------------------------------------------------

of arbitration will be borne equally by the Company and the Executive or as the
arbitrator equitably determines consistent with the application of state or
federal law; provided, however, that the Executive’s share of such expenses will
not exceed the maximum permitted by law. Any arbitration or action pursuant to
this Section 16 will be governed by and construed in accordance with the
substantive laws of the State of Maryland and, where applicable, federal law,
without giving effect to the principles of conflict of laws of such State.

(b) Notwithstanding Section 16(a), the Company will not be required to seek or
participate in arbitration regarding any actual or threatened breach of the
Executive’s covenants in Sections 10, 11, 12 or 13, but may pursue its remedies,
including injunctive relief, for such breach in a court of competent
jurisdiction in Fairfax County, Virginia, or in the sole discretion of the
Company, in a court of competent jurisdiction where the Executive has committed
or is threatening to commit a breach of the Executive’s covenants, and no
arbitrator may make any ruling inconsistent with the findings or rulings of such
court.

17. Other Agreements. The provisions of the Original Employment Agreement
superseded the provisions of the Confidentiality Agreement. No agreements (other
than the agreements evidencing any grants of stock options, deferred shares and
restricted shares, or other equity awards and agreements between the Company and
the Executive entered into after the Effective Date), or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
To the extent there is a Change in Control (as defined in the CIC Severance
Plan, severance compensation and benefits payable under Section 9 of this
Agreement upon a termination of the Executive’s employment will be reduced
dollar for dollar (but not below zero) by any severance compensation and
benefits payable under the CIC Severance Plan, if any, it being the intent that
the Executive receive the greatest of the severance compensation and benefits
provided under the CIC Severance Plan or this Agreement.

18. Indemnification. The Company shall, to the fullest extent to which it is
empowered to do so by the General Corporation Law of Delaware, or any other
applicable laws, as from time to time in effect, and in the manner therein
provided, indemnify and hold harmless the Executive, through the duration of the
Employment Term and all statutory periods during which any such claim may be
brought or asserted, from and against any actual, threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise, to which the Executive is or is threatened to be
made a party by reason of the fact that he is or was a director, officer,
employee or agent of the Company. The Executive will be further covered by the
indemnification and limitations on liability of officers and directors provided
under the Company’s Certificate of Incorporation and By-laws and any separate
agreement between the Company and the Executive and/or any officers and
directors indemnification insurance policy now or hereafter paid for by the
Company.

19. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.

 

Johnson Employment Agreement    17   



--------------------------------------------------------------------------------

20. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company, except that the Company may assign and transfer this Agreement
and delegate its duties thereunder to a wholly owned Subsidiary.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 20(a) and 20(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 20(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.

21. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five (5) business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three (3) business days after having been sent by
a nationally recognized overnight courier service such as Federal Express or
UPS, addressed to the Company (to the attention of the Senior Vice President and
General Counsel of the Company) at its principal executive offices and to the
Executive at his principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.

22. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Maryland, without giving effect to the
principles of conflict of laws of such State.

23. Validity/Severability. If any provision of this Agreement or the application
of any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances will not be
affected, and the provision so held to be invalid, unenforceable or

 

Johnson Employment Agreement    18   



--------------------------------------------------------------------------------

otherwise illegal will be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid or legal. To the extent any provisions
held to be invalid, unenforceable or otherwise illegal cannot be reformed, such
provisions are to be stricken herefrom and the remainder of this Agreement will
be binding on the parties and their successors and assigns as if such invalid or
illegal provisions were never included in this Agreement from the first
instance.

24. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 10, 11,
12, 13, 14, 15, 16 and 18 will survive any termination or expiration of this
Agreement or the termination of the Executive’s employment for any reason
whatsoever.

25. Representations.

(a) The Executive hereby represents that he is not subject to any restriction of
any nature whatsoever on his ability to enter into this Agreement or to perform
his duties and responsibilities hereunder, including, but not limited to, any
covenant not to compete with any former employer, any covenant not to disclose
or use any non-public information acquired during the course of any former
employment or any covenant not to solicit any customer of any former employer.

(b) The Executive hereby represents that, except as he has disclosed in writing
to the Company, he is not bound by the terms of any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of the Executive’s
employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party.

(c) The Executive further represents that, to the best of his knowledge, his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement with another party, including without
limitation any agreement to keep in confidence proprietary information,
knowledge or data the Executive acquired in confidence or in trust prior to his
employment with the Company, and that he will not knowingly disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others.

26. Compliance with Section 409A of the Code. With respect to reimbursements or
in-kind benefits provided under this Agreement: (a) the Company will not provide
for cash in lieu of a right to reimbursement or in-kind benefits to which the
Executive has a right under this Agreement, (b) any reimbursement of provision
of in-kind benefits made during the Executive’s lifetime (or such shorter period
prescribed by a specific provision of this Agreement) shall be made not later
than December 31st of the year following the year in which the Executive incurs
the expense, and (c) in no event will the amount of expenses so reimbursed, or
in-kind benefits provided, by the Company in one year affect the amount of
expenses eligible for reimbursement or in-kind benefits to be provided, in any
other taxable year. Each payment, reimbursement or in-kind benefit made pursuant
to the provisions of this Agreement shall be regarded as a separate payment and
not one of a series of payments for purposes of Section 409A of the Code. It is
intended that any amounts payable under this Agreement and the Company’s and the
Executive’s exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A of

 

Johnson Employment Agreement    19   



--------------------------------------------------------------------------------

the Code and the treasury regulations relating thereto so as not to subject the
Executive to the payment of the additional tax, interest and any tax penalty
which may be imposed under Section 409A of the Code. In furtherance of this
interest, to the extent that any provision hereof would result in the Executive
being subject to payment of the additional tax, interest and tax penalty under
Section 409A of the Code, the parties agree to amend this Agreement in order to
bring this Agreement into compliance with Section 409A of the Code; and
thereafter interpret its provisions in a manner that complies with Section 409A
of the Code. Reference to Section 409A of the Code is to Section 409A of the
Internal Revenue Code of 1986, as amended, and will also include any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section by the U.S. Department of Treasury or the Internal Revenue
Service. Notwithstanding the foregoing, no particular tax result for the
Executive with respect to any income recognized by the Executive in connection
with the Agreement is guaranteed, and the Executive shall be responsible for any
taxes, penalties and interest imposed on him under or as a result of
Section 409A of the Code in connection with the Agreement.

27. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner except by an instrument in writing signed by both parties hereto. No
waiver by either party hereto at any time of any breach by the other party
hereto or compliance with any condition or provision of this Agreement to be
performed by such other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

28. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

29. Headings. Unless otherwise noted, the headings of sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

30. Defined Terms. In addition to terms defined throughout this Agreement, the
following terms shall have the meanings ascribed to them below:

(a) “CIC Severance Plan” means the Sprint Nextel Corporation Change in Control
Severance Plan, as may be amended from time to time, or any successor plan,
program or arrangement thereto.

(b) “Incentive Equity Plan” means the Nextel Communications Inc. Amended and
Restated Incentive Equity Plan, as amended and restated as of November 16, 2000,
as may be further amended from time to time.

(c) “LTPP” means the Nextel Communications, Inc. Long Term Performance Plan
effective January 1, 2004.

(d) “LTSIP” means the Company’s 2007 Omnibus Incentive Plan, effective May 8,
2007, as may be amended from time to time, or any successor plan, program or
arrangement thereto.

 

Johnson Employment Agreement    20   



--------------------------------------------------------------------------------

(e) “Participant” shall have the meaning set forth in the CIC Severance Plan.

(f) “Release” means a release of claims in a form provided to the Executive by
the Company in connection with the payment of benefits under this Agreement.

(g) “Release Consideration and Revocation Period” means the combined total of
the Release Consideration Period and the Release Revocation Period.

(h) “Release Consideration Period” means the period of time pursuant to the
terms of the Release afforded the Executive to consider whether to sign it.

(i) “Release Revocation Period” means the period pursuant to the terms of an
executed Release in which it may be revoked by the Executive.

(j) “Separation from Service” means “separation from service” from the Company
and its subsidiaries as described under Section 409A of the Code and the
guidance and Treasury regulations issued thereunder. Separation from Service
will occur on the date on which the Executive’s level of services to the Company
decreases to 21 percent or less of the average level of services performed by
the Executive over the immediately preceding 36-month period (or if providing
services for less than 36 months, such lesser period) after taking into account
any services that the Executive provided prior to such date or that the Company
and the Executive reasonably anticipate the Executive may provide (whether as an
employee or as an independent contractor) after such date. For purposes of the
determination of whether the Executive has had a Separation from Service, the
term “Company” shall mean the Company and any affiliate with which the Company
would be considered a single employer under Section 414(b) or 414(c) of the
Code, provided that in applying Sections 1563(a)(1), (2), and (3) of the Code
for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent” each place it appears in Sections 1563(a)(1), (2) and
(3) of the Code, and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Section 414(c) of the Code, “at least
50 percent” is used instead of “at least 80 percent” each place it appears in
Treasury Regulation Section 1.414(c)-2. In addition, where the use of such
definition of “Company” for purposes of determining a Separation from Service is
based upon legitimate business criteria, in applying Sections 1563(a)(1), (2),
and (3) of the Code for purposes of determining a controlled group of
corporations under Section 414(b) of the Code, the language “at least 20
percent” is used instead of “at least 80 percent” at each place it appears in
Sections 1563(a)(1), (2) and (3) of the Code, and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, “at least 20 percent” is used instead of “at least
80 percent” at each place it appears in Treasury Regulation Section 1.414(c)-2.

(k) “Specified Employee” shall mean an Executive who is a “specified employee”
for purposes of Section 409A of the Code, as administratively determined by the
Board in accordance with the guidance and Treasury regulations issued under
Section 409A of the Code.

 

Johnson Employment Agreement    21   



--------------------------------------------------------------------------------

(l) “STIP” means the Company’s short-term incentive plan under Section 8 of the
Company’s 2007 Omnibus Incentive Plan, effective May 8, 2007, as may be amended
from time to time, or any successor plan, program or arrangement thereto.

 

 

 

Signature Page Follows

 

Johnson Employment Agreement    22   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.

 

SPRINT NEXTEL CORPORATION By:  

/s/ Sandra J. Price

/s/ Robert L. Johnson

Robert L. Johnson

 

Johnson Employment Agreement    23   